Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of the species maize (Claim 12) in the reply filed on July 21, 2022 is acknowledged.

Applicants' election with traverse of the species disease resistance (Claim 13) in the reply filed on February 22, 2022 is acknowledged.  The traversal is on the ground(s) that all claims are generic to the identified species and that the particular characteristic is not crucial (Page 7 of response).  This is not found persuasive because currently claim 1 is not allowable so the election of species is maintained.  If the generic claim, claim 1, is found to be allowable then all species will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

The election of species requirement regarding Claim 14 mailed December 24, 2021 has been retracted.

Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Lack of Scope of Enablement
Claims 1 and 8-21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While the specification being enabling for analyzing zygosity in maize, analyzing for Fad3-1b and Fad3-1c markers in soybean for low linolenic acid, analyzing maize for the presence of two Event genes, and analyzing for molecular markers associated with "desirable genotypes" in maize (Examples 1, 2, 5, and 6, pages 17-25), does not reasonably provide enablement for analyzing for the desired characteristic of disease resistance.  It is noted Applicants did not appear to perform example 3 as the specification states "can be used" (Page 22, line 4) and example 4 as the specification states "could be accomplished" (Page 22, lines 15 and 16).  Applicants do not teach analyzing the seed tissue for the presence or absence of any desired characteristics other than the presence or absence of molecular markers or other DNA fragments or teach a desired characteristic disease resistance.  It is noted Applicants merely state a factor for selecting a particular plant to be used in a breeding program is a plant with a characteristic of "disease resistance" but do not teach analyzing seed tissue for this desired characteristic (Page 5, last line).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Additionally, while the specification being enabling for maize and soybean seed (Examples 1, 2, 5, and 6, pages 17-25), does not reasonably provide enablement for any other type of seed.  Applicants do not teach utilizing any type of seed other than that of maize or soybean.  It is noted Applicants merely state certain types of seed can be utilized (Page 8, paragraph [0032]) but do not teach utilizing any of the them other than that of maize or soybean.  Even though Applicants list other types of seed, it appears many other seeds including Aridopsis thaliana seed may be too small for tissue removal while preserving germination viability of the seed as the reference by Leslie et al., (Variation in seed size is structured by dispersal syndrome and cone morphology in conifers and other nonflowering seed plants), shows seed from across the plant kingdom are different in size and shape (Entire reference).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most clearly connected, to use the invention commensurate in scope with these claims.

The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art.
The claims are broadly drawn to analyzing seeds for any desired characteristic in any plant species.  Given the lack of direction or guidance presented and absence of a working example of the invention wherein the seed is a seed from any plant species other than maize or soybean and the seed tissue contains the desired characteristic disease resistance in the specification, the claims are not enabled across the broad scope currently encompassed by the claims.


Lack of Written Description
Claims 1 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to analyzing seeds for any desired characteristic in any plant species.
Applicants describe analyzing zygosity in maize, analyzing for Fad3-1b and Fad3-1c markers in soybean for low linolenic acid, analyzing maize for the presence of two Event genes, and analyzing for molecular markers associated with "desirable genotypes" in maize (Examples 1, 2, 5, and 6, pages 17-25).  It is noted Applicants did not appear to perform example 3 as the specification states "can be used" (Page 22, line 4) and example 4 as the specification states "could be accomplished" (Page 22, lines 15 and 16).
Applicants do not describe analyzing the seed tissue for the presence or absence of any desired characteristics other than the presence or absence of molecular markers or other DNA fragments or describe a desired characteristic disease resistance.  It is noted Applicants merely state a factor for selecting a particular plant to be used in a breeding program is a plant with a characteristic of "disease resistance" but do not describe analyzing seed tissue for this desired characteristic (Page 5, last line).  Additionally, It is noted Applicants state certain types of seed can be utilized (Page 8, paragraph [0032]) but do not describe utilizing any of the them other than that of maize or soybean.  Even though Applicants list other types of seed, it appears many other seeds including Aridopsis thaliana seed may be too small for tissue removal while preserving germination viability of the seed as the reference by Leslie et al., (Variation in seed size is structured by dispersal syndrome and cone morphology in conifers and other nonflowering seed plants), shows seed from across the plant kingdom are different in size and shape (Entire reference).  
Given the lack of description for wherein the seed is a seed from any plant species other than maize or soybean and analyzing seed tissue for the desired characteristic disease resistance, the specification fails to provide adequate written description to support the breadth of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Horigane et al. (2003) Chemistry and Biology; 41(6); 398-402.
Horigane et al. teach a method for use in analyzing seeds, in a population of seeds, for one or more desired characteristics, the method comprising: removing tissue from individual seeds in a population of seeds using an automated seed sampler (Page 400, full paragraph under Fig. 3 description, lines 8 and 9), while preserving the viability of the seeds (page 400, full paragraph under Fig. 3 description, lines 3-6); analyzing the tissue for the presence or absence of one or more desired characteristics; and based on the analysis of the tissue (page 400, full paragraph under Fig. 3 description), quantifying the one or more desired characteristics for each of the individual seeds that possess the one or more desired characteristic (page 402, Col. 2, 1st full paragraph).



Claims 1 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Horigane (U.S. Patent 6,537,826).
Horigane teaches a method for use in analyzing seeds, in a population of seeds, for one or more desired characteristics, the method comprising: removing tissue from individual seeds in a population of seeds using an automated seed sampler (Col. 4), while preserving the viability of the seeds; analyzing the tissue for the presence or absence of one or more desired characteristics; and based on the analysis of the tissue, quantifying the one or more desired characteristics for each of the individual seeds that possess the one or more desired characteristic (Col. 6, lines 1-16, and example 1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horigane et al. (2003) Chemistry and Biology; 41(6); 398-402. or Horigane (U.S. Patent 6,537,826) in view of Chunwongse et al. (1993) Theoretical and Applied Genetics; 86(6); 694-698.

Horigane et al. teach a method for use in analyzing seeds, in a population of seeds, for one or more desired characteristics, the method comprising: removing tissue from individual seeds in a population of seeds using an automated seed sampler (Page 400, full paragraph under Fig. 3 description, lines 8 and 9), while preserving the viability of the seeds (page 400, full paragraph under Fig. 3 description, lines 3-6); analyzing the tissue for the presence or absence of one or more desired characteristics; and based on the analysis of the tissue (page 400, full paragraph under Fig. 3 description), quantifying the one or more desired characteristics for each of the individual seeds that possess the one or more desired characteristic (page 402, Col. 2, 1st full paragraph).

Horigane teaches a method for use in analyzing seeds, in a population of seeds, for one or more desired characteristics, the method comprising: removing tissue from individual seeds in a population of seeds using an automated seed sampler (Col. 4), while preserving the viability of the seeds; analyzing the tissue for the presence or absence of one or more desired characteristics; and based on the analysis of the tissue, quantifying the one or more desired characteristics for each of the individual seeds that possess the one or more desired characteristic (Col. 6, lines 1-16, and example 1).

Horigane et al. or Horigane do not teach wherein analyzing the tissue includes analyzing the tissue via polymerase chain reaction (PCR).

Chunwongse et al. teach analyzing tissue from seed using polymerase chain reaction (PCR) (Abstract, page 695, Col. 1 and 2, also see entire reference).
It would have been obvious to one skilled in the art at the time of invention to utilize a polymerase chain reaction (PCR) method for analyzing tissue from seed as the analyzing method of choice as taught by Chunwongse et al. because PCR is a basic tool in molecular biology and is employed in various applications including analyzing genotypes in seed tissue.  PCR is advantageous as it requires little biological material.



Double Patenting

Duplicate Claims
Claims 1, 9, and 10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 19, 20, and 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Examiner is interpreting "quantifying" using its ordinary dictionary meaning, "express or measure the quantity of".

Claims 1, 10, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 10, 20, and 26 of U.S. Patent No. 8,312,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation "determining" in claim 2 of U.S. Patent No. 8,312,672 is the "quantifying" step in Claim 1 of the instant U.S. Patent Application.  Further, it would have been obvious to "quantify" the desired trait after analyzing seed tissue because doing so would inherently be the next step.

Claims 1, 10, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 14, 15, and 16 of U.S. Patent No. 8,959,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation "selecting" in claim 1 of U.S. Patent No. 8,959,833 is the "quantifying" step in Claim 1 of the instant U.S. Patent Application.  Further, it would have been obvious to "quantify" the desired trait after analyzing seed tissue because doing so would inherently be the next step.

Claims 1, 10, 11, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 16, 19, and 21 of U.S. Patent No. 7,703,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation "selecting" in claim 16 of U.S. Patent No. 7,703,238 is the "quantifying" step in Claim 1 of the instant U.S. Patent Application.  Further, it would have been obvious to "quantify" the desired trait after analyzing seed tissue because doing so would inherently be the next step.


Conclusion
No Claim is Allowed.



Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661